DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1-24 have been cancelled. Claims 25-44 are new.
Claims 25-44 are under consideration.

Information Disclosure Statement
The IDS filed 3/11/2020 and 8/11/2020 have been considered by the Examiner.  

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, or 365(c) is acknowledged.  Priority of US application 61/779805 filed 3/13/2013 is acknowledged. Claims 25-44 are afforded the filing data of 3/13/2013.

Claim Rejections - 35 USC § 101
The rejection of claims 25-44 under 35 U.S.C. 101 is withdrawn in view of Applicant’s amendments.


Claim Rejections - 35 USC § 112-2nd paragraph
The rejection of claims 25-44 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph are withdrawn in view of Applicant’s amendments.


Double Patenting
The instant rejection is necessitated by Applicant’s amendments.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 25, 37 and 40 are provisionally rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 8 and 15 of US Patent 11,086,970 (‘970). Although the conflicting claims are not identical, they are not patentably distinct from each other because the patented claims are species of the instant claims. The instant claims are broader and encompass the process claimed in ‘970. The instantly claimed steps of receiving, comparing and registering a generic normal bone model which is a statistical shape model encompasses the steps of matching, aligning and calculating a degree of disconformity recited in ‘970. The instantly claimed steps of detecting one unregistered region and one abnormal region which is the unregistered region encompasses the steps of determining whether the degree of disconformity exceeds a threshold recited in ‘970. The instantly recited generating an osteoplastic surgical plan and guiding a robotic surgical tool encompasses the steps of generating a surgical plan and guiding a robotic surgical tool 

Claim Rejections - 35 USC § 103
The rejection of claims 25-44 under 35 U.S.C. 103(a) as being unpatentable over Murphy et al. and further in view of Wirx-Speetjens et al. is withdrawn in view of Applicant’s amendments.
The following rejection is necessitated by Applicant’s amendments.
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

	This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 25-44 are rejected under 35 U.S.C. 103(a) as being unpatentable over Murphy et al. (US 2013/0211232) in view of Hay et al. (US 2012/0143090) in view of Wirx-Speetjens et al. (US 2013/0166256; IDS filed 3/11/2020 item 2) and further in view .
Murphy et al. teach overlaying a 2D image of the bone structure to be operated upon (Abstract and par. 0007)(i.e. a bone model representing the bone for which the surgical planning is to be conducted) with a generated surgical plan (i.e. a generic bone model), as in claims 25, 37 and 40.
Murphy et al. teach comparing an image of a bone (i.e. bone model representing the bone upon which surgery will be performed) with stored reference characteristic images (i.e. a generic bone model) to identify portions of the bone structure that are candidates for surgery (par. 0018 and Figure 2); Murphy et al. teach comparing a patient bone structure with the stored characteristic or reference images to identify abnormal bone structures (par. 0026)(i.e. registering a generic bone model to portions of the bone model), as in claims 25, 37 and 40.
Murphy et al. teach obtaining a 3-D image of a bone structure and generating a surgical plan based on the 3-D bone image (par. 0007); Murphy et al. teach registering the surgical plan and the surgical tool to obtain a surgical plan (par. 0029). 
Murphy et al. teach MRI or CT scan 3D images (par. 0017) which may be 2D or 3D images (par. 0018), as in claims 27, 28, 42.
Murphy et al. teach overlay with a surgical plan or reference characteristics (par. 0018) (i.e. a generic bone model), i.e. physical properties of a normal bone, as in claims 30-32.
Murphy et al. teach a display interface and processing circuitry (par. 0027), as in claims 25, 34-37 and 40.

Murphy et al. teach (par. 0023) teach segmenting using color bone abnormalities such as a bump, which are to be operated on, which makes obvious identifying or detecting an abnormal bone region in a representation of the patient’s anatomy, as in claims 38-39 and 40.
Murphy et al. teach reference bone characteristics which may be an image or measurements of a normal bone (par. 0018, 0026 and 0036 and Figure 2), as in claims 25, 37 and 40.
Murphy et al. do not specifically teach detecting an abnormal region of the patient bone that corresponds to an unregistered portion of the patient bone model subsequent to registering the portions of the patient bone model to the generic normal bone model.
Murphy et al. do not teach a statistical shape model of a generic normal bone comprising a desired post operative shape, as in independent claims 25, 37 and 40 and dependent claims 26, 29, 33, and 43-44. 
Murphy et al. do not teach guiding a robotic tool to perform operations to later an abnormal region of a patient bone according to an osteoplastic plan, as in claims 25, 37 and 40.
Hay et al. teach (par. 0290) identifying irregularities on bone surfaces indicating abnormal bone growth (i.e. detecting at least one abnormal bone region) by locating irregularities by comparing the surface of the bone to a bone model or repository image (i.e. generic bone model) and identifying respective large deviations of the bone. The 
Wirx-Speetjens et al. teach a statistical shape model of a bone (par. 0046) derived from segmentation of a 2D image wherein 2D segmentation is a statistical method of building a 3D model (par. 0051); Wirx-Speetjens et al. teach using one or more x-ray images to build up a statistical shape model, although one or more x-ray images may not be enough; Wirx-Speetjens et al. therefore teach using a simulated model and condensing the anatomical knowledge into a statistical shape model (par. 0054), i.e. which makes obvious a statistical shape-based model derived from segmenting a representation of the normal bone, as in claims 25, 37 and 40. 
Wirx-Speetjens et al. do not explicitly teach creating a statistical shape model from “a generic normal bone,” however, Wirx-Speetjens et al. teach (par. 0052) that the statistical shape model may be a 2-D or 3-D model representing the physical object and may correspond to a theoretical expected object (which makes obvious a normal bone) with similar characteristics as those of the physical object, which makes obvious a deriving a statistical shape model from normal bones, as in claims 25, 37 and 40. 
The theoretical expected object such as a femur for a theoretical person with similar characteristics as those of the patient (par. 0052) makes obvious a normal bone used to create the statistical shape model.

Wirx-Speetjens et al. teach (par. 0052) that a statistical shape model including anatomical knowledge of a femur for a theoretical person with similar characteristics as those of the patient (e.g., sex, age, height, weight, etc.) may be registered or aligned with the X-ray image in order to generate a 3-D model of the patient's femur, which makes obvious claims 29 and 43.
Wirx-Speetjens et al. teach (par. 0053) various different 3-D images of the physical object may be obtained (e.g., magnetic resonance imaging (MRI) or computed tomography (CT) imaging) and segmented in order to create the 3-D model, which makes obvious generating a statistical shape model from a plurality of normal bones, as in claim 41.
Masjedi et al. teach modeling of a femur against a generic bone model to determine a surgical plan that is then carried out by a guided robotic surgical tool (page 422, col. 1, par. 3)
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the surgical planning process of Murphy et al. with the teaching of Hay et al. for comparing a bone to be operated on to normal bone model to identify differences in the bone, indicating irregularities. Applying the KSR standard of obviousness to Murphy et al. and Hay et al. a practitioner could have combined the teachings to arrive at the claimed method for registering a bone to be operated on to a generic bone model and identify “unregistered regions” which would be 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the surgical planning process of Murphy et al. in view of Hay et al. for comparing an abnormal bone to reference (i.e. generic) bone to identifying differences indicating irregularities, with the process of Wirx-Speetjens et al. who make obvious creating statistical shape models from a plurality of images in order to represent a “theoretical” (i.e. normal) bone.  Wirx-Speetjens et al. provide motivation by teaching that the representations or models may provide a reference object from which to design products including design of a surgical guide, prosthetic device or orthotic device (par. 0032). One of skill in the art would have had a reasonable expectation of success at combining Murphy et al., Hay et al. and Wirx-Speetjens et al. because Murphey et al. and Hay et al. teach using stored bone characteristics and models for surgical planning and Wirx-Speetjens et al. teach using statistical shape models as references for surgery and all are concerned with surgical planning using stored bone information to identify bone irregularities. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to have combined the surgical planning process for registering a generic bone model which is a statistical shape model against an abnormal patient bone model to determine the abnormal region to be operated on with a surgical plan as taught by the combination of Murphy et al., Hay et al. and of Wirx-Speetjens et al. with the teachings of Masjedi et al. for guiding a robotic surgical tool based on the surgical .

Response to Arguments
Applicant's arguments filed 11/29/2021 have been fully considered but they are not persuasive. 
While Applicant’s arguments have overcome the rejections in the previous Office Action, a new 35 USC 103 rejection is necessitated by Applicant’s amendments. The newly presented limitations are made obvious by Hay et al. who teach comparing a patient bone to a generic bone model to determine outlying regions of the patient bone indicating abnormality, and which should be removed. Masjedi et al. then make obvious guiding a robotic surgical tool to operate on a bone that is registered to a generic bone model.
 Additional Relevant Prior Art
Mahfouz et al. (US 20120029345; par. 0084) teaches statistical shapes of bones based on reference bones of a wide population. 


E-mail communication Authorization
 representative is encouraged to authorize the USPTO examiner to discuss any subject matter concerning the above application via Internet e-mail communications. See MPEP 502.03. To approve such communications, Applicant must provide written authorization for e-mail communication by submitting the following statement via EFS Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.
Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anna Skibinsky whose telephone number is (571) 272-4373.  The examiner can normally be reached on 12 pm - 8:30 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anna Skibinsky/
Primary Examiner, AU 1631